[exhibit104image1.gif]

Exhibit 10.4


AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
Private & Confidential (Addressee Only)


{EMPNAME}
We are pleased to advise you (the “Optionee”) that you have been granted an
option to purchase that number of shares of Analog Devices, Inc. Common Stock
set forth below subject to the terms and conditions of the Analog Devices, Inc.
Amended and Restated 2006 Stock Incentive Plan (the “Plan”) and this
Non-Qualified Stock Option Agreement (the “Option”). The grant of this Option
reflects Analog’s confidence in your commitment and contributions to the success
and continued growth of Analog Devices, Inc., a Massachusetts corporation (the
“Company”).
All terms not defined herein shall have the meanings assigned to such terms in
the Plan.
1.
Grant of Option: This Agreement confirms that, subject to the terms and
conditions of the Plan, the Company has granted to the Optionee, effective on
the Date of Grant set forth below, an option to purchase shares of the Company’s
Common Stock (the “Option Shares”) as follows:

Date of Grant:    {GRANTDATE}
Number of Option Shares Granted:    {SOSHARESGRANTED}
Option Exercise Price Per Share:    {EXERCISEPRICE}
2.
Vesting and Exercise of Option: The Option vests and becomes exercisable in full
on the earlier of {GRANTDATE+1} or the date of the Company’s next annual meeting
of shareholders, subject to your continued status as a member of the Board of
Directors of the Company (a “Director”)

3.
Term of Option; Termination of Service:

(a)
Except as otherwise provided below, (a) unless earlier exercised, the Option
shall terminate on, and shall not be exercisable after three (3) months after
the Optionee ceases to be a Director of the Company, and (b) the Option shall be
exercisable by the Optionee (or his or her successor in interest) only to the
extent that such Option was exercisable on or prior to the date of such
termination.

(b)
If the Optionee dies while a Director of the Company, the Option shall become
exercisable in full on the date of death and shall continue to be exercisable
(by the Optionee’s successor in interest) until the date that is ten (10) years
after the Date of Grant, at which time the Option shall terminate.

(c)
If the Optionee ceases to be a Director by reason of retirement as a Director,
this Option shall cease vesting at the time the Optionee ceases to be a
Director, and any Option Shares that are vested on the date of such retirement
shall continue to be exercisable until the date that is ten (10) years after the
Date of Grant. For purposes of this provision, “retirement” shall mean any
mutually agreed departure from the Board after a Director has reached the age of
60.

(d)
If the Optionee ceases to be a Director by reason of the Director’s removal
under Section 2.7 of the Company’s Bylaws, this Option shall, at the time the
Optionee ceases to be a Director, terminate and all Option Shares that are then
vested shall forthwith cease to be exercisable.

(e)
If the Optionee ceases to be a Director by reason of Disability, the Option
shall vest and become exercisable in full at the time the Optionee ceases to be
a Director and shall continue to be exercisable until the date that is ten (10)
years after the Date of Grant, at which time the Option shall terminate.
“Disability” with respect to the Optionee occurs, when and if, as a result of
disease, injury or mental disorder, the Optionee is incapable of engaging in
regular


VERSION 2/15

--------------------------------------------------------------------------------

[exhibit104image1.gif]

service with the Company, which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Company.


(a)
If the Optionee becomes an employee of the Company and in connection with such
employment ceases to serve as a Director, this Option shall continue to vest in
accordance with the terms hereof until the date that the Optionee’s employment
with the Company is terminated, and any Option Shares that are exercisable on
the date of such termination shall continue to be exercisable for a period of
three (3) months following such termination date, provided that in no event
shall the Option be exercisable later than the date that is ten (10) years after
the Date of Grant.

As used herein, the terms “employment” and “employee” shall mean and include any
one of the following relationships with the Company or one of its subsidiaries:
director, employee, consultant or advisor.
4.
Payment of Purchase Price: The following payment methods may be used to purchase
Option Shares in accordance with the terms of the Plan:

(a)
A cashless exercise in a manner described in Section 5(f)(2) of the Plan.

(b)
Cash or check payable to the Company.

(c)
Delivery by the Optionee of shares of Common Stock of the Company (by actual
delivery or attestation) in accordance with Section 5(f)(3) of the Plan.

(d)
Any combination of the above methods.

5.
Non-Transferability of Option: Except as provided by will or the laws of descent
and distribution, or as permitted by the Plan, this Option is personal and no
rights granted hereunder shall be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise), nor shall
any such rights be subject to execution, attachment or similar process.

6.
Adjustment: This Option is subject to adjustment (including with respect to
vesting of the Option Shares) upon certain changes in the Company’s common stock
and certain other events, including a Change in Control Event or a
Reorganization Event, as provided in Section 11 of the Plan.

7.
Change in Control: Upon the occurrence of a Change in Control Event (as defined
in Section 11(b) of the Plan), this Option shall vest and be exercisable in
full, whether or not then exercisable in accordance with its terms, and shall
continue to be exercisable until the date that is ten (10) years after the Date
of Grant.

8.
Withholding Taxes: Regardless of any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Optionee’s responsibility and may exceed
the amount actually withheld by the Company. The Optionee further acknowledges
that the Company (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Option Shares acquired pursuant to such exercise and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result.

Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a


VERSION 2/15    2

--------------------------------------------------------------------------------

[exhibit104image1.gif]

combination of the following: (i) withholding from the Optionee’s director fees
or other cash compensation paid to the Optionee by the Company; or (ii)
withholding from proceeds of the sale of Option Shares acquired at exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization).
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates. No fractional Option Shares will be
issued pursuant to the grant of the Option and the issuance of Option Shares
hereunder.
9.
No Advice Regarding Grant: The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10.
Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the Company and the Optionee and his or her respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 5 of this Agreement.

11.
Notice: Each notice relating to this Award shall be in writing (which shall
include electronic form) and delivered in person, electronically or by first
class mail, postage prepaid, to the address as hereinafter provided. Each notice
shall be deemed to have been given on the date it is received. Each notice to
the Company shall be addressed to it at its offices at Analog Devices, Inc., One
Technology Way, Norwood, Massachusetts, 02062, Attention: Stock Plan
Administrator, Treasury Department. Each notice to the Optionee shall be
addressed to the Optionee at the Optionee’s last known mailing or email address,
as applicable, on the records of the Company.

12.
Pronouns: Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.

13.
Entire Agreement: This Agreement and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.

14.
Governing Law: This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts without
regard to any applicable conflicts of laws.

15.
Interpretation: The interpretation and construction of any terms or conditions
of this Agreement or the Plan, or other matters related to the Plan, by the
Board of Directors of the Company shall be final and conclusive.

16.
Optionee’s Acceptance: The Optionee is urged to read this Agreement carefully
and to consult with his or her own legal counsel regarding the terms and
consequences of this Agreement and the legal and binding effect of this
Agreement. By virtue of his or her acceptance of this Option, the Optionee is
deemed to have accepted and agreed to all of the terms and conditions of this
Agreement and the provisions of the Plan.

17.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

18.
Severability: The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



VERSION 2/15    3

--------------------------------------------------------------------------------

[exhibit104image1.gif]

19.
Imposition of Other Requirements: Subject to the terms of the Plan, the Company
reserves the right to impose other requirements on the Option and the Option
Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Optionee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

20.
Private Placement: The Company has submitted filings in the United States in
connection with the stock incentive plan under which this Option was made. The
Company has not submitted any registration statement, prospectus or other
filings with other local securities authorities (unless otherwise required under
such local law), and the grant of the Option is not intended to be a public
offering of securities in any other jurisdiction or subject to the supervision
of other local securities authorities.

21.
Waiver: The Optionee acknowledges that a waiver by the Company or breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Optionee
or any other optionee.

A copy of the Plan prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column.) If the Optionee is unable to access this
information via the Intranet, the Company’s or the Optionee’s regional stock
plan administrator can provide the Optionee with copies. If you have any
questions regarding your stock option, please contact the Stock Plan
Administrator or Jeanne Weinzierl, Assistant Treasurer, at (781) 461-3622 or
email Jeanne.Weinzierl@Analog.com.
 
 



Ray Stata    Vincent Roche
Chairman of the Board    President & Chief Executive Officer








6605467-v9\GESDMS


VERSION 2/15    4